 

Amended Employment Agreement

 

This Amended Employment Agreement (this “Agreement”) is entered into effective
as of

July 25, 2013, by and among First Reliance Bancshares, Inc., a South Carolina
corporation (the “Corporation”), First Reliance Bank, a bank chartered under
South Carolina law and a wholly owned subsidiary of the Corporation (the
“Bank”), and F.R. Saunders Jr., President and Chief Executive Officer of the
Corporation and the Bank (the “Executive”). The Corporation and the Bank are
referred to in this Agreement individually and together as the “Employer.”

 

Whereas, the Executive is the President and Chief Executive Officer of the
Corporation and the Bank, possessing unique skills, knowledge, and experience
relating to their business, and the Executive has made and is expected to
continue to make major contributions to the profitability, growth, and financial
strength of the Corporation and affiliates,

 

Whereas, the Executive and the Employer are parties to a November 24, 2006
Employment Agreement, as amended by the December 3, 2008 First Amendment of the
Employment Agreement, but the Executive and the Employer intend that this
Agreement amend and restate in its entirety the November 24, 2006 Employment
Agreement, as amended, and

 

Whereas, as of the date of this Agreement none of the conditions or events
included in the definition of the term “golden parachute payment” that is set
forth in Section 18(k)(4)(A)(ii) of the Federal Deposit Insurance Act [12 U.S.C.
1828(k)(4)(A)(ii)] and in Federal Deposit Insurance Corporation Rule
359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)] exists or, to the best knowledge of the
Employer, is contemplated insofar as the Corporation or any affiliates are
concerned.

 

Now Therefore, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.

 

Article 1

Employment

 

1.1          Employment. The Employer hereby employs the Executive to serve as
President and Chief Executive Officer according to the terms and conditions of
this Agreement and for the period stated in section 1.3. The Executive hereby
accepts employment according to the terms and conditions of this Agreement and
for the period stated in section 1.3.

 

1.2          Duties. As President and Chief Executive Officer, the Executive
shall serve under the direction of the Employer’s board of directors and in
accordance with the Employer’s Articles of Incorporation and Bylaws, as each may
be amended or restated from time to time. The Executive shall report directly to
the board of directors. The Executive shall serve the Employer faithfully,
diligently, competently, and to the best of the Executive’s ability. The
Executive shall exclusively devote full working time, energy, and attention to
the business of the Employer and to the promotion of the Employer’s interests
throughout the term of this Agreement. Without the written consent of the board
of directors of each of the Corporation and the Bank, during the term of this
Agreement the Executive shall not render services to or for any person, firm,
corporation, or other entity or organization in exchange for compensation,
regardless of the form in which the compensation is paid and regardless of
whether it is paid directly or indirectly to the Executive. Nothing in this
section 1.2 shall prevent the Executive from managing personal investments and
affairs, provided that doing so does not interfere with the proper performance
of the Executive’s duties and responsibilities under this Agreement.

 

 

 

 

1.3          Term. The initial term of employment under this Agreement shall be
three years, commencing November 24, 2006. The term of this Agreement shall
automatically be extended at the end of each month for one additional month
unless the Bank’s board of directors determines that the term shall not be
extended. If the board of directors decides not to extend the term, the board
shall promptly notify the Executive in writing, but this Agreement shall
nevertheless remain in force until its current term expires. The board’s
decision not to extend the term shall not – by itself – give the Executive any
rights under this Agreement to claim an adverse change in position,
compensation, or circumstances or otherwise to claim entitlement to severance
benefits under Articles 4 or 5. References herein to the term of this Agreement
mean the initial term, as the same may be extended. Unless sooner terminated,
the term of this Agreement shall terminate when the Executive attains age 65.

 

1.4          Service on the Board of Directors. The Executive is currently
serving as a director of each of the Corporation and the Bank. The Corporation
shall nominate the Executive for election as a director at such times as
necessary so that the Executive will, if elected by stockholders, remain a
director of the Corporation throughout the term of this Agreement. The Executive
hereby consents to serving as a director and to being named as a director of the
Corporation in documents filed with the Securities and Exchange Commission. The
board of directors of each of the Corporation and the Bank shall undertake every
lawful effort to ensure that the Executive continues throughout the term of his
employment to be elected or reelected as a director of the Bank. The Executive
shall be deemed to have resigned as a director of each of the Corporation and
the Bank effective immediately after termination of the Executive’s employment
under Article 3 of this Agreement, regardless of whether the Executive submits a
formal, written resignation as director.

 

Article 2

Compensation and Benefits

 

2.1          Base Salary. In consideration of the Executive’s performance of the
obligations under this Agreement, the Employer shall pay or cause to be paid to
the Executive a salary at the annual rate of not less than $275,000, payable in
bi-weekly installments or otherwise according to the Employer’s regular pay
practices. The Executive’s salary shall be reviewed annually by the Employer’s
board of directors or the board’s Compensation Committee. The Executive’s salary
shall be increased no more frequently than annually to account for cost of
living increases. At the discretion of the Compensation Committee, the
Executive’s salary also may be increased beyond the amount necessary to account
for cost of living increases. However, the Executive’s salary shall not be
reduced. All compensation under this Agreement shall be subject to customary
withholding taxes and such other employment taxes as are imposed by law. The
Executive’s salary, as the same may be increased from time to time, is referred
to in this Agreement as the “Base Salary.”

 

2.2          Benefit Plans and Perquisites. For as long as the Executive is
employed by the Employer the Executive shall be entitled (x) to participate in
any and all officer or employee compensation, bonus, incentive, and benefit
plans in effect from time to time, including without limitation plans providing
pension, retirement, medical, dental, disability, and group life benefits and
including stock-based compensation, incentive, bonus, or purchase plans existing
on the date of this Agreement or adopted after the date of this Agreement,
provided that the Executive satisfies the eligibility requirements for any such
plans or benefits, and (y) to receive any and all other fringe benefits provided
from time to time, including the following fringe benefits –

 

 

 

 

(a)           Club dues. The Employer shall pay or cause to be paid the
Executive’s initiation and membership assessments and dues in civic and social
clubs of the Executive’s choice. The Executive shall be solely responsible for
personal expenses for use of the civic and clubs.

 

(b)           Reimbursement of business expenses. The Executive shall be
entitled to reimbursement for all reasonable business expenses incurred
performing the obligations under this Agreement, including but not limited to
all reasonable business travel and entertainment expenses incurred while acting
at the request of or in the service of the Employer and reasonable expenses for
attendance at annual and other periodic meetings of trade associations.

 

(c)           Use of automobile. The Executive shall have the use of an
automobile titled in the Employer’s name for use by the Executive to carry out
the Executive’s duties, the insurance and maintenance expenses of which shall be
paid by the Employer. As additional compensation, the Executive may use such
automobile for personal purposes, provided that the Executive renders an
accounting of business and personal use to the Employer in accordance with
regulations under the Internal Revenue Code of 1986, as amended.

 

(d)           Long-term care insurance. The Employer shall purchase and maintain
long-term care insurance for the benefit of the Executive, which policy shall be
fully paid no later than the date on which the Executive attains age 65,
provided the Executive remains employed by the Employer to age 65. The long-term
care insurance policy shall be owned by the Executive exclusively. If before
attaining age 65 the Executive’s employment terminates involuntarily but without
Cause, voluntarily but with Good Reason, or because of disability, the
Executive’s right to the long-term care insurance benefit under this section
2.2(d) shall be determined under section 4.5.

 

(e)           Disability insurance. The Employer shall reimburse the Executive
for the Executive’s cost to purchase and maintain disability insurance coverage.
The amount reimbursed by the Employer shall be grossed up to compensate the
Executive for federal and state income taxes imposed as a result of the
Employer’s reimbursement of the Executive’s cost. The disability insurance
policy shall be owned by the Executive exclusively.

 

2.3          Vacation. The Executive shall be entitled to sick leave and paid
annual vacation in accordance with policies established from time to time by the
Employer.

 

Article 3

Employment Termination

 

3.1          Termination by the Employer. (a) Death or Disability. The
Executive’s employment shall terminate automatically on the date of the
Executive’s death. If the Executive dies in active service to the Employer, for
twelve months after the Executive’s death the Employer shall assist the
Executive’s family with continuing health care coverage under COBRA
substantially identical to that provided for the Executive before death. By
delivery of written notice 30 days in advance to the Executive, the Employer may
terminate the Executive’s employment if the Executive is disabled. For purposes
of this Agreement the Executive shall be considered “disabled” if an independent
physician selected by the Employer and reasonably acceptable to the Executive or
the Executive’s legal representative determines that, because of illness or
accident, the Executive is unable to perform the Executive’s duties and will be
unable to perform the Executive’s duties for a period of 90 consecutive days.
The Executive shall not be considered disabled, however, if the Executive
returns to work on a full-time basis within 30 days after the Employer gives
notice of termination due to disability.

 

 

 

 

(b)          Termination without Cause. With written notice to the Executive 60
days in advance, the Employer may terminate the Executive’s employment without
Cause.

 

(c)          Termination with Cause. The Employer may terminate the Executive’s
employment with Cause. The Executive shall not be deemed to have been terminated
for Cause under this Agreement unless and until there is delivered to the
Executive a copy of a resolution duly adopted at a meeting of the board of
directors called and held for such purpose, which resolution shall (x) contain
findings that, in the good faith opinion of the board, the Executive has
committed an act constituting Cause, and (y) specify the particulars thereof.
The resolution of the board of directors shall be deemed to have been duly
adopted if and only if it is adopted by the affirmative vote of a majority of
the directors of the Employer then in office, excluding the Executive, at a
meeting duly called and held for that purpose. Notice of the meeting and the
proposed termination for Cause shall be given to the Executive a reasonable time
before the board’s meeting. The Executive and the Executive’s counsel (if the
Executive chooses to have counsel present) shall have a reasonable opportunity
to be heard by the board at the meeting. Nothing in this Agreement limits the
Executive’s or beneficiaries’ right to contest the validity or propriety of the
board’s determination of Cause.

 

(d)          Definition of Cause. For purposes of this Agreement, “Cause” means
any of the following –

 

1)          an act of fraud, embezzlement, or theft by the Executive in the
course of employment,

 

2)          intentional violation of any law or significant policy of the
Employer or an affiliate, which in the Employer’s sole judgement causes material
harm to the Employer or affiliate, regardless of whether the violation leads to
criminal prosecution or conviction. For purposes of this Agreement, applicable
laws include any statute, rule, regulatory order, statement of policy, or final
cease-and-desist order of any governmental agency or body having regulatory
authority over the Employer,

 

3)          the Executive’s gross negligence in the performance of the
Executive’s duties,

 

4)          intentional wrongful damage by the Executive to the business or
property of the Employer or its affiliates, including without limitation the
reputation of the Employer, which in the Employer’s sole judgment causes
material harm to the Employer. For purposes of this Agreement, no act or failure
to act on the part of the Executive shall be deemed to have been intentional if
it was due primarily to an error in judgment or negligence. An act or failure to
act on the Executive’s part shall be considered intentional if it is not in good
faith and if it is without a reasonable belief that the action or failure to act
is in the best interests of the Employer,

 

5)          a breach by the Executive of fiduciary duties or misconduct
involving dishonesty, in either case whether in the Executive’s capacity as an
officer or as a director of the Employer,

 

6)          a breach by the Executive of this Agreement that in the sole
judgment of the Employer is a material breach, which breach is not corrected by
the Executive within 10 days after receiving written notice of the breach,

 

7)          removal of the Executive from office or permanent prohibition of the
Executive from participating in the Employer’s affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1),

 

 

 

 

8)          the occurrence of any event that results in the Executive being
excluded from coverage, or having coverage limited for the Executive as compared
to other executives of the Employer, under the Employer’s blanket bond or other
fidelity or insurance policy covering its directors, officers, or employees, or

 

9)          conviction of the Executive for or plea of no contest to a felony or
conviction of or plea of no contest to a misdemeanor involving moral turpitude,
or the actual incarceration of the Executive for seven consecutive days or more.

 

3.2          Voluntary Termination with Good Reason. With advance written notice
to the Employer as provided in clause (y), the Executive may terminate
employment with Good Reason. If the Executive’s employment terminates
involuntarily without Cause or voluntarily but with Good Reason, the Executive
shall be entitled to the benefits specified in sections 4.4 and 4.5 of this
Agreement. For purposes of this Agreement a voluntary termination by the
Executive shall be considered a voluntary termination with Good Reason if the
conditions stated in both clauses (x) and (y) are satisfied –

 

(x)          a voluntary termination by the Executive shall be considered a
voluntary termination with Good Reason if any of the following occur without the
Executive’s advance written consent, and the term Good Reason shall mean the
occurrence of any of the following without the Executive’s advance written
consent –

 

1)          a material diminution of the Executive’s Base Salary,

 

2)          a material diminution of the Executive’s authority, duties, or
responsibilities,

 

3)          a material diminution in the authority, duties, or responsibilities
of the supervisor to whom the Executive is required to report, including a
requirement that the Executive report to a corporate officer or employee instead
of reporting directly to the board of directors,

 

4)          a material diminution in the budget over which the Executive retains
authority,

 

5)          a material change in the geographic location at which the Executive
must perform services for the Employer, or

 

6)          any other action or inaction that constitutes a material breach by
the Employer of this Agreement.

 

(y)          the Executive must give notice to the Employer of the existence of
one or more of the conditions described in clause (x) within 90 days after the
initial existence of the condition, and the Employer shall have 30 days
thereafter to remedy the condition. In addition, the Executive’s voluntary
termination because of the existence of one or more of the conditions described
in clause (x) must occur within 24 months after the initial existence of the
condition.

 

Article 4

Compensation and Benefits After Termination

 

4.1          Cause. If the Executive’s employment terminates for Cause, the
Executive shall receive the Base Salary through the date on which termination
becomes effective and any other benefits to which the Executive may be entitled
under the Employer’s benefit plans and policies in effect on the date of
termination.

 

 

 

 

4.2          Termination by the Executive Other than for Good Reason. If the
Executive terminates employment other than for Good Reason, the Executive shall
receive the Base Salary through the date on which termination becomes effective
and any other benefits to which the Executive may be entitled under the
Employer’s benefit plans and policies.

 

4.3          Termination Because of Disability. If the Executive’s employment
terminates because of disability, the Executive shall receive Base Salary
through the date on which termination becomes effective, any unpaid bonus or
incentive compensation due to the Executive for the calendar year preceding the
calendar year in which termination becomes effective, any payments the Executive
is eligible to receive under any disability insurance program in which the
Executive participates, such other benefits to which the Executive may be
entitled under the Employer’s benefit plans, policies, and agreements, and any
benefits provided for elsewhere in this Agreement.

 

4.4          Cash Severance after Termination Without Cause or Termination with
Good Reason. (a) Subject to the possibility that cash severance after employment
termination might be delayed under section 4.4(b), if the Executive’s employment
terminates involuntarily but without Cause or if the Executive voluntarily
terminates employment with Good Reason, 30 days after employment termination the
Employer shall pay to the Executive in a single lump sum cash in an amount equal
to (x) the Executive’s Base Salary for the unexpired term of the Agreement (the
Executive’s monthly salary multiplied by the number of whole months remaining in
the term of the Agreement), without discount for the time value of money, plus
(y) the bonus earned for the calendar year ended immediately before the year in
which employment termination occurs. The Employer and the Executive acknowledge
and agree that benefits under this section 4.4 shall not be payable if benefits
are payable or shall have been paid to the Executive under Article 5 of this
Agreement.

 

(b)           If when employment termination occurs the Executive is a specified
employee within the meaning of section 409A of the Internal Revenue Code of
1986, and if the cash severance payment under section 4.4(a) would be considered
deferred compensation under section 409A, and finally if an exemption from the
six-month delay requirement of section 409A(a)(2)(B)(i) is not available, the
Executive’s cash severance payment under section 4.4(a) shall be paid to the
Executive in a single lump sum on the first day of the seventh month after the
month in which the Executive’s employment terminates. References in this
Agreement to section 409A of the Internal Revenue Code of 1986 include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Internal Revenue Code section 409A.

 

 

 

 

4.5          Post-Termination Insurance Coverage. (a) If the Employer terminates
the Executive’s employment involuntarily but without Cause, if the Executive’s
employment terminates because of disability, or if the Executive voluntarily
terminates employment with Good Reason, the Employer shall continue or cause to
be continued at the Employer’s expense and on behalf of the Executive and the
Executive’s dependents a medical and dental insurance coverage benefit
consisting of reimbursement by the Employer of a portion of the Executive’s cost
to continue medical insurance coverage under Title X of the Consolidated Omnibus
Budget Reconciliation Act of 1985 (COBRA) [Pub. L. 99-272, 100 Stat. 82].
Regardless of whether it is sufficient to reimburse the Executive’s entire
monthly cost for continued medical insurance coverage under COBRA, the amount of
the Employer’s reimbursement under this section 4.5 shall be equal to the
monthly medical insurance premium cost incurred by the Employer on account of
the Executive’s participation in the Employer’s medical and dental insurance
plan in the month immediately before the month in which the Executive’s
employment terminated. If providing the medical and dental insurance coverage
reimbursement benefit under this section 4.5(a) would result in the Employer or
any of its affiliates breaching the terms of any insurance policy with an
applicable insurer or incurring any penalty or additional tax for failing to
comply with any applicable law, instead of receiving the medical and dental
insurance coverage reimbursement benefit the Executive shall be entitled to
elect continuation coverage under COBRA section 4980B(f) and, beginning with the
first payroll period after the first day of the seventh month after the month in
which the Executive's employment terminates, the Employer shall pay to the
Executive a monthly cash amount equal to the monthly premium amount the Employer
would have paid for the Executive’s medical and dental coverage reimbursement
under this section 4.5(a) had the Executive remained actively employed, less any
applicable tax withholdings (each such payment, an “Employer Payment”). The
first Employer Payment shall include the amount that the Executive would have
received in the seven-month period after the date of employment termination had
the Executive otherwise received the Employer Payments during the seven-month
period. Any benefit provided by the Employer in accordance with the preceding
sentences after employment termination shall not count toward the medical and
dental plan’s obligation to provide continuation coverage under COBRA or any
applicable provision of the Employer’s health plans that provide for continuing
coverage for the Executive, and the last day of the post-termination period in
which the Executive is entitled to the benefit under this section 4.5(a) shall
be deemed to be the date of the Executive’s “qualifying event” for purposes of
COBRA, provided that if application of this sentence would result in the
Employer or any of its affiliates incurring any penalty or additional tax for
failing to comply with any applicable law, this section 4.5(a) shall be applied
without giving effect to this sentence.

 

(b)           If (x) under the terms of the applicable policy or policies for
the insurance benefits specified in section 4.5(a) it is not possible to
continue the Executive’s coverage or (y) when employment termination occurs the
Executive is a specified employee within the meaning of section 409A of the
Internal Revenue Code of 1986, if any of the continued insurance benefits
specified in section 4.5(a) would be considered deferred compensation under
section 409A, and finally if an exemption from the six-month delay requirement
of section 409A(a)(2)(B)(i) is not available for that particular insurance
benefit, instead of continued insurance coverage under section 4.5(a) the
Employer shall pay to the Executive in a single lump sum an amount in cash equal
to the present value of the Employer’s projected cost to maintain that
particular insurance benefit had the Executive’s employment not terminated,
assuming continued coverage for the lesser of 36 months or the number of months
until the Executive attains age 65. The lump-sum payment shall be made 30 days
after employment termination or, if section 4.4(b) applies and a six-month delay
is required under Internal Revenue Code section 409A, on the first day of the
seventh month after the month in which the Executive’s employment terminates.
Instead of providing the continued long-term care insurance benefit under
section 4.5(a) (including income tax gross up), the Employer shall pay to the
Executive in a single lump sum an amount in cash equal to the present value of
the Employer’s projected cost to maintain the long-term care insurance policy
(including income tax gross up) until the Executive attains age 65, (x) if under
the terms of the policy it is not possible to continue the Executive’s coverage
or (y) if when employment termination occurs the Executive is a specified
employee within the meaning of section 409A of the Internal Revenue Code of
1986, if the continued long-term care insurance benefit specified in section
4.5(a) would be considered deferred compensation under section 409A, and finally
if an exemption from the six-month delay requirement of section 409A(a)(2)(B)(i)
is not available for that particular insurance benefit. The lump-sum payment
shall be made 30 days after employment termination or, if section 4.4(b) applies
and a six-month delay is required under Internal Revenue Code section 409A, on
the first day of the seventh month after the month in which the Executive’s
employment terminates.

 

(c)           If the Employer terminates the Executive’s employment
involuntarily but without Cause, or if the Executive’s employment terminates
because of Disability, or if the Executive voluntarily terminates employment
with Good Reason, the Employer shall continue or cause to be continued at the
Employer’s expense the disability reimbursement and gross-up benefit under
section 2.2(c), and the long-term care insurance benefit under section 2.2(d),
in each case as in effect during the two years preceding the date of the
Executive’s termination.

 

 

 

 

(d)           The medical and disability (including income tax gross up)
insurance benefits provided by this section 4.5 shall continue until the first
to occur of (w) the Executive’s return to employment with the Employer or
another employer, (x) the Executive’s attainment of age 65, (y) the Executive’s
death, or (z) the end of the term remaining under this Agreement when the
Executive’s employment terminates. The long-term care insurance benefit under
section 2.2(d) shall continue until the policy is fully paid. If continued
long-term care insurance benefits under section 2.2(d) constitute taxable income
to the Executive, the Employer shall reimburse the Executive for federal and
state income taxes imposed on the Executive that are attributable to continued
maintenance of the long-term care insurance coverage, and the amount reimbursed
by the Employer shall be grossed up to compensate the Executive for federal and
state income taxes imposed as a result of the Employer’s reimbursement.
Termination of the benefit under this section 4.5 shall not, however, relieve
the Employer of its obligation to make a reimbursement payment due but not yet
paid to the Executive. This section 4.5 shall not be interpreted to limit any
benefits to which the Executive or the Executive’s dependents or beneficiaries
may be entitled under any of the Employer’s employee benefit plans, agreements,
programs, or practices after the Executive’s employment termination, including
without limitation retiree medical benefits.

 

Article 5

Change in Control Benefits

 

5.1          Change in Control Benefits. (a) If a Change in Control occurs
during the term of this Agreement, the Employer shall make or cause to be made a
lump-sum payment to the Executive in an amount in cash equal to three times the
Executive’s annual compensation. For this purpose, annual compensation means (x)
the Executive’s Base Salary when the Change in Control occurs plus (y) any bonus
or incentive compensation earned for the calendar year ended immediately before
the year in which the Change in Control occurs, regardless of when the bonus or
incentive compensation earned for the preceding calendar year is paid and
regardless of whether all or part of the bonus or incentive compensation is
subject to elective deferral or vesting. Annual compensation shall be calculated
without regard to any deferrals under qualified or nonqualified plans, but
annual compensation shall not include interest or other earnings credited to the
Executive under qualified or nonqualified plans. The amount payable to the
Executive hereunder shall not be reduced to account for the time value of money
or discounted to present value. The payment required under this paragraph (a) is
payable no later than five business days after the Change in Control occurs. If
the Executive receives payment under section 5.1 the Executive shall not be
entitled to any additional severance benefits under section 4.4 of this
Agreement. The Executive shall be entitled to benefits under this paragraph (a)
on no more than one occasion.

 

(b)           If a Change in Control occurs during the term of this Agreement
the Employer shall cause the Executive to become fully vested in awards under
any stock option, stock incentive, or other non-qualified plans, programs, or
arrangements in which the Executive participated if (x) the plan, program, or
arrangement does not address the effect of a change in control or termination
after a change in control and (y) award vesting occurs automatically with the
passage of time or years of service. Provided the Executive is at the time a
covered employee within the meaning of Internal Revenue Code section 162(m),
accelerated vesting in or entitlement to awards shall not occur under this
section 5.1(b) in the case of any award for which vesting or entitlement is
based on achievement of performance conditions, whether the conditions have to
do with individual performance or corporate performance measures, including but
not limited to stock price or financial statement or other financial measures.

 

5.2          Change in Control Defined. For purposes of this Agreement, “Change
in Control” means a change in control as defined in Internal Revenue Code
section 409A and rules, regulations, and guidance of general application
thereunder issued by the Department of the Treasury, including –

 

 

 

 

(a)          Change in ownership: a change in ownership of First Reliance
Bancshares, Inc., a South Carolina corporation of which the Bank is a wholly
owned subsidiary, occurs on the date any one person or group accumulates
ownership of First Reliance Bancshares, Inc. stock constituting more than 50% of
the total fair market value or total voting power of First Reliance Bancshares,
Inc. stock, or

 

(b)          Change in effective control: (x) any one person or more than one
person acting as a group acquires within a 12-month period ownership of First
Reliance Bancshares, Inc. stock possessing 30% or more of the total voting power
of First Reliance Bancshares, Inc., or (y) a majority of First Reliance
Bancshares, Inc.’s board of directors is replaced during any 12-month period by
directors whose appointment or election is not endorsed in advance by a majority
of First Reliance Bancshares, Inc.’s board of directors, or

 

(c)          Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of First Reliance Bancshares, Inc.’s assets
occurs if in a 12-month period any one person or more than one person acting as
a group acquires from First Reliance Bancshares, Inc. assets having a total
gross fair market value equal to or exceeding 40% of the total gross fair market
value of all of First Reliance Bancshares, Inc.’s assets immediately before the
acquisition or acquisitions. For this purpose, gross fair market value means the
value of First Reliance Bancshares, Inc.’s assets, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
the assets.

 

Article 6

Confidentiality and Creative Work

 

6.1          Non-disclosure. The Executive covenants and agrees not to reveal to
any person, firm, or corporation any confidential information of any nature
concerning the Employer or its business, or anything connected therewith. As
used in this Article 6 the term “confidential information” means all of the
Employer’s and the Employer’s affiliates’ confidential and proprietary
information and trade secrets in existence on the date hereof or existing at any
time during the term of this Agreement, including but not limited to –

 

(a)          the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information,

 

(b)          the whole or any portion or phase of any research and development
information, design procedures, algorithms or processes, or other technical
information,

 

(c)          the whole or any portion or phase of any marketing or sales
information, sales records, customer lists, prices, sales projections, or other
sales information, and

 

(d)          trade secrets, as defined from time to time by the laws of the
State of South Carolina.

 

Notwithstanding the foregoing, confidential information excludes information
that – as of the date hereof or at any time after the date hereof – is published
or disseminated without obligation of confidence or that becomes a part of the
public domain (x) by or through action of the Employer, or (y) otherwise than by
or at the direction of the Executive. This section 6.1 does not prohibit
disclosure required by an order of a court having jurisdiction or a subpoena
from an appropriate governmental agency or disclosure made by the Executive in
the ordinary course of business and within the scope of the Executive’s
authority.

 

 

 

 

6.2          Return of Materials. The Executive agrees to deliver or return to
the Employer upon termination, upon expiration of this Agreement, or as soon
thereafter as possible, all written information and any other similar items
furnished by the Employer or prepared by the Executive in connection with the
Executive’s services hereunder. The Executive will retain no copies thereof
after termination of this Agreement or termination of the Executive’s
employment.

 

6.3          Creative Work. The Executive agrees that all creative work and work
product, including but not limited to all technology, business management tools,
processes, software, patents, trademarks, and copyrights developed by the
Executive during the term of this Agreement, regardless of when or where such
work or work product was produced, constitutes work made for hire, all rights of
which are owned by the Employer. The Executive hereby assigns to the Employer
all rights, title, and interest, whether by way of copyrights, trade secret,
trademark, patent, or otherwise, in all such work or work product, regardless of
whether the same is subject to protection by patent, trademark, or copyright
laws.

 

6.4          Affiliates’ Confidential Information is Covered; Confidentiality
Obligation Survives Termination. For purposes of this Agreement, the term
“affiliate” of the Employer includes any entity that directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with the Corporation or the Bank. The rights and obligations set
forth in this Article 6 shall survive termination of this Agreement.

 

6.5          Injunctive Relief. The Executive acknowledges that it is impossible
to measure in money the damages that will accrue to the Employer if the
Executive fails to observe the obligations imposed by this Article 6.
Accordingly, if the Employer institutes an action to enforce the provisions
hereof, the Executive hereby waives the claim or defense that an adequate remedy
at law is available to the Employer, and the Executive agrees not to urge in any
such action the claim or defense that an adequate remedy at law exists. The
confidentiality and remedies provisions of this Article 6 shall be in addition
to and shall not be deemed to supersede or restrict, limit, or impair the
Employer’s rights under applicable state or federal statute or regulation
dealing with or providing a remedy for the wrongful disclosure, misuse, or
misappropriation of trade secrets or proprietary or confidential information.

 

Article 7

Competition After Employment Termination

 

7.1          Covenant Not to Solicit Employees. The Executive agrees not to
solicit the services of any officer or employee of the Bank for one year after
the Executive’s employment termination.

 

7.2          Covenant Not to Compete. (a) The Executive covenants and agrees not
to compete directly or indirectly with the Employer for one year after
employment termination. For purposes of this section –

 

1)the term “compete” means

 

(a)providing financial products or services on behalf of any financial
institution for any person residing in the territory,

 

(b)assisting (other than through the performance of ministerial or clerical
duties) any financial institution in providing financial products or services to
any person residing in the territory, or

 

(c)inducing or attempting to induce any person who was a customer of the
Employer at the date of the Executive’s employment termination to seek financial
products or services from another financial institution.

 

 

 

 

2)the words “directly or indirectly” mean –



(a)acting as a consultant, officer, director, independent contractor, or
employee of any financial institution in competition with the Employer in the
territory, or

 

(b)communicating to such financial institution the names or addresses or any
financial information concerning any person who was a customer of the Employer
when the Executive’s employment terminated.

 

3)the term “customer” means any person to whom the Employer is providing
financial products or services on the date of the Executive’s employment
termination.

 

4)the term “financial institution” means any bank, savings association, or bank
or savings association holding company, or any other institution, the business
of which is engaging in activities that are financial in nature or incidental to
such financial activities as described in section 4(k) of the Bank Holding
Company Act of 1956, other than the Employer or any of its affiliated
corporations.

 

5)“financial product or service” means any product or service that a financial
institution or a financial holding company could offer by engaging in any
activity that is financial in nature or incidental to such a financial activity
under section 4(k) of the Bank Holding Company Act of 1956 and that is offered
by the Employer or an affiliate on the date of the Executive’s employment
termination, including but not limited to banking activities and activities that
are closely related and a proper incident to banking.

 

6)the term “person” means any individual or individuals, corporation,
partnership, fiduciary or association.

 

7)the term “territory” means the area within a 15-mile radius of any office of
the Employer at the date of the Executive’s employment termination.

 

(b)          If any provision of this section or any word, phrase, clause,
sentence or other portion thereof (including, without limitation, the
geographical and temporal restrictions contained therein) is held to be
unenforceable or invalid for any reason, the unenforceable or invalid provision
or portion shall be modified or deleted so that the provisions hereof, as
modified, are legal and enforceable to the fullest extent permitted under
applicable law.

 

7.3          Injunctive and Other Relief. Because of the unique character of the
services to be rendered by the Executive hereunder, the Executive understands
that the Employer would not have an adequate remedy at law for the material
breach or threatened breach by the Executive of any one or more of the
Executive’s covenants in this Article 7. Accordingly, the Executive agrees that
the Employer’s remedies for a material breach or threatened breach of this
Article 7 include but are not limited to (x) forfeiture of any money
representing accrued salary, contingent payments, or other fringe benefits due
and payable to the Executive, (y) forfeiture of any severance benefits under
sections 4.4 and 4.5 of this Employment Agreement, and (z) a suit in equity by
the Employer to enjoin the Executive from the breach or threatened breach of
such covenants. Despite anything to the contrary in the Salary Continuation
Agreement between the Bank and the Executive or in the Endorsement Split Dollar
Agreement attached thereto as Addendum A, if after termination of the
Executive’s employment the Executive competes with the Employer in violation of
this Article 7, the Employer shall be entitled to withhold all benefits payable
under the Salary Continuation Agreement and the Executive shall be deemed to
have forfeited any and all rights to benefits under the Salary Continuation
Agreement and under the Endorsement Split Dollar Agreement. The Executive hereby
waives the claim or defense that an adequate remedy at law is available to the
Bank and the Executive agrees not to urge in any such action the claim or
defense that an adequate remedy at law exists. Nothing herein shall be construed
to prohibit the Employer from pursuing any other or additional remedies for the
breach or threatened breach.

 

 

 

 

7.4          Article 7 Survives Termination But Is Void After a Change in
Control. The rights and obligations set forth in this Article 7 shall survive
termination of this Agreement. However, Article 7 shall become null and void
effective immediately upon a Change in Control.

 

Article 8

Miscellaneous

 

8.1          Successors and Assigns. (a) This Agreement is binding on
successors. This Agreement shall be binding upon the Employer and any successor
to the Employer, including any persons acquiring directly or indirectly all or
substantially all of the business or assets of the Employer by purchase, merger,
consolidation, reorganization, or otherwise. But this Agreement and the
Employer’s obligations under this Agreement are not otherwise assignable,
transferable, or delegable by the Employer. By agreement in form and substance
satisfactory to the Executive, the Employer shall require any successor to all
or substantially all of the business or assets of the Employer expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Employer would be required to perform if no such succession had
occurred.

 

(b)           This Agreement is enforceable by the Executive’s heirs. This
Agreement will inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, and legatees.

 

(c)           This Agreement is personal and is not assignable. This Agreement
is personal in nature. Without written consent of the other parties, no party
shall assign, transfer, or delegate this Agreement or any rights or obligations
under this Agreement, except as expressly provided herein. Without limiting the
generality or effect of the foregoing, the Executive’s right to receive payments
hereunder is not assignable or transferable, whether by pledge, creation of a
security interest, or otherwise, except for a transfer by the Executive’s will
or by the laws of descent and distribution. If the Executive attempts an
assignment or transfer that is contrary to this section 8.1, the Employer shall
have no liability to pay any amount to the assignee or transferee.

 

8.2          Governing Law, Jurisdiction and Forum. This Agreement shall be
construed under and governed by the internal laws of the State of South
Carolina, without giving effect to any conflict of laws provision or rule
(whether of the State of South Carolina or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
South Carolina. By entering into this Agreement, the Executive acknowledges that
the Executive is subject to the jurisdiction of both the federal and state
courts in the State of South Carolina. Any actions or proceedings instituted
under this Agreement shall be brought and tried solely in courts located in
Florence County, South Carolina or in the federal court having jurisdiction in
Florence, South Carolina. The Executive expressly waives the right to have any
such actions or proceedings brought or tried elsewhere.

 

8.3          Entire Agreement. This Agreement sets forth the entire agreement of
the parties concerning the employment of the Executive by the Employer. Any oral
or written statements, representations, agreements, or understandings made or
entered into prior to or contemporaneously with the execution of this Agreement
are hereby rescinded, revoked, and rendered null and void by the parties. This
Agreement amends and restates in its entirety the November 24, 2006 Employment
Agreement, as amended by the December 3, 2008 First Amendment of the Employment
Agreement. From and after the date of this Agreement the November 24, 2006
Employment Agreement, as amended by the December 3, 2008 First Amendment of the
Employment Agreement, shall be void and of no further force or effect.

 

 

 

 

8.4          Notices. All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid. Unless otherwise changed by notice, notice
shall be properly addressed to the Executive if addressed to the address of the
Executive on the books and records of the Employer at the time of the delivery
of such notice, and properly addressed to the Employer if addressed to the Board
of Directors, First Reliance Bancshares, Inc., 2170 West Palmetto Street,
Florence, South Carolina 29501.

 

8.5          Severability. If there is a conflict between any provision of this
Agreement and any statute, regulation, or judicial precedent, the latter shall
prevail, but the affected provisions of this Agreement shall be curtailed and
limited solely to the extent necessary to bring them within the requirements of
law. If any provision of this Agreement is held by a court of competent
jurisdiction to be indefinite, invalid, void or voidable, or otherwise
unenforceable, the remainder of this Agreement shall continue in full force and
effect unless that would clearly be contrary to the intentions of the parties or
would result in an injustice.

 

8.6          Captions and Counterparts. The captions in this Agreement are
solely for convenience. The captions in no way define, limit, or describe the
scope or intent of this Agreement. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

8.7          No Duty to Mitigate. The Employer hereby acknowledges that it will
be difficult and could be impossible (x) for the Executive to find reasonably
comparable employment after employment termination, and (y) to measure the
amount of damages the Executive may suffer as a result of termination.
Additionally, the Employer acknowledges that its general severance pay plans do
not provide for mitigation, offset, or reduction of any severance payment
received thereunder. The Employer further acknowledges that the payment of
severance benefits under this Agreement is reasonable and shall be liquidated
damages. The Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment. Moreover,
the amount of any payment provided for in this Agreement shall not be reduced by
any compensation earned or benefits provided as the result of employment of the
Executive or as a result of the Executive being self-employed after employment
termination.

 

8.8          Amendment and Waiver. This Agreement may not be amended, released,
discharged, abandoned, changed, or modified in any manner, except by an
instrument in writing signed by each of the parties hereto. The failure of any
party hereto to enforce at any time any of the provisions of this Agreement
shall not be construed to be a waiver of any such provision, nor affect the
validity of this Agreement or any part thereof or the right of any party
thereafter to enforce each and every such provision. No waiver or any breach of
this Agreement shall be held to be a waiver of any other or subsequent breach.

 

 

 

 

8.9          Payment of Legal Fees. The Employer is aware that after a Change in
Control management could cause or attempt to cause the Employer to refuse to
comply with its obligations under this Agreement, or could institute or cause or
attempt to cause the Employer to institute litigation seeking to have this
Agreement declared unenforceable, or could take or attempt to take other action
to deny Executive the benefits intended under this Agreement. In these
circumstances, the purpose of this Agreement would be frustrated. It is the
Employer’s intention that the Executive not be required to incur the expenses
associated with the enforcement of rights under this Agreement, whether by
litigation or other legal action, because the cost and expense thereof would
substantially detract from the benefits intended to be granted to the Executive
hereunder. It is the Employer’s intention that the Executive not be forced to
negotiate settlement of rights under this Agreement under threat of incurring
expenses. Accordingly, if after a Change in Control occurs it appears to the
Executive that (x) the Employer has failed to comply with any of its obligations
under this Agreement, or (y) the Employer or any other person has taken any
action to declare this Agreement void or unenforceable, or instituted any
litigation or other legal action designed to deny, diminish, or to recover from
the Executive the benefits intended to be provided to the Executive hereunder,
the Employer irrevocably authorizes the Executive from time to time to retain
counsel of the Executive’s choice, at the Employer’s expense as provided in this
section 8.9, to represent the Executive in the initiation or defense of any
litigation or other legal action, whether by or against the Employer or any
director, officer, stockholder, or other person affiliated with the Employer, in
any jurisdiction. Notwithstanding any existing or previous attorney-client
relationship between the Employer and any counsel chosen by the Executive under
this section 8.9, the Employer irrevocably consents to the Executive entering
into an attorney-client relationship with that counsel, and the Employer and the
Executive agree that a confidential relationship shall exist between the
Executive and that counsel. The fees and expenses of counsel selected from time
to time by the Executive as provided in this section shall be paid or reimbursed
to the Executive by the Employer on a regular, periodic basis upon presentation
by the Executive of a statement or statements prepared by such counsel in
accordance with such counsel’s customary practices, up to a maximum aggregate
amount of $500,000, whether suit be brought or not, and whether or not incurred
in trial, bankruptcy, or appellate proceedings. The Employer’s obligation to pay
the Executive’s legal fees under this section 8.9 operates separately from and
in addition to any legal fee reimbursement obligation the Employer may have with
the Executive under any separate severance or other agreement. Despite anything
in this section 8.9 to the contrary however, the Employer shall not be required
to pay or reimburse the Executive’s legal expenses if doing so would violate
section 18(k) of the Federal Deposit Insurance Act [12 U.S.C. 1828(k)] and Rule
359.3 of the Federal Deposit Insurance Corporation [12 CFR 359.3].

 

8.10        Compliance with Internal Revenue Code Section 409A. The Employer and
the Executive intend that their exercise of authority or discretion under this
Agreement shall comply with section 409A of the Internal Revenue Code of 1986.
If when the Executive’s employment terminates the Executive is a specified
employee, as defined in section 409A of the Internal Revenue Code of 1986, and
if any payments under this Agreement, including Articles 4 or 5, will result in
additional tax or interest to the Executive because of section 409A, then
despite any contrary provision of this Agreement the Executive will not be
entitled to the payments until the earliest of (x) the date that is at least six
months after termination of the Executive’s employment for reasons other than
the Executive’s death, (y) the date of the Executive’s death, or (z) any earlier
date that does not result in additional tax or interest to the Executive under
section 409A. As promptly as possible after the end of the period during which
payments are delayed under this provision, the entire amount of the delayed
payments shall be paid to the Executive in a single lump sum. If any provision
of this Agreement does not satisfy the requirements of section 409A, such
provision shall nevertheless be applied in a manner consistent with those
requirements. If any provision of this Agreement would subject the Executive to
additional tax or interest under section 409A, the Employer shall reform the
provision. However, the Employer shall maintain to the maximum extent
practicable the original intent of the applicable provision without subjecting
the Executive to additional tax or interest, and the Employer shall not be
required to incur any additional compensation expense as a result of the
reformed provision.

 

 

 

 

In Witness Whereof, the parties have executed this Amended Employment Agreement
as of the date first written above.

 

Executive   First Reliance Bank           By:   F.R. Saunders Jr.         Its:  
          First Reliance Bancshares, Inc.           By:             Its:  

 



 

